Douglas, J.,
concurring. I concur in the syllabus, judgment, and opinion of the majority. I write further only to bring attention to evidence in the record that I believe shows that Indiana Insurance intended these policies to provide coverage for accidents involving carbon monoxide exposure. This evidence is in the form of an “Apartment Evaluation Supplement” questionnaire completed by an underwriter for Indiana Insurance in determining whether to issue insurance policies to Highland House and RMI. The questionnaire was to be “used by the underwriter to review * * * all the major underwriting standards important in the determination if a risk qualifies for [insurance]” and was “meant to alert the underwriter to the more common elements of underwriting this class of business.” Under the heading “Premises Liability” the questionnaire asks whether carbon monoxide detectors are provided in the apartments. (The word “some” was written next to this inquiry on the questionnaire.) If, as Indiana Insurance asserts, the standard commercial general liability insurance policy denies coverage for carbon monoxide exposure, then why would the standard apartment evaluation supplement question whether carbon monoxide detectors are provided in the apartments and why would the underwriter feel compelled to answer the question? If carbon monoxide exposure were not covered, then why would this information be “important in the determination if a risk qualifies for [insurance]”? I believe that this questionnaire clearly shows that Indiana Insurance intended its commercial general liability policies of insurance to provide coverage for carbon monoxide exposure notwithstanding its pollution exclusion. At a minimum, the underwriter’s request for this information from a potential insured supports the *553potential insured’s reasonable belief that liability for such accidents would be covered by the policy.
F.E. Sweeney and Lundberg Stratton, JJ., concur in the foregoing concurring opinion.